DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election of Group I (claims 1-8) in the reply filed on 11/15/2022 is acknowledged. Because applicant did not distinctly and specifically point out any supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). The restriction is made final.

Claim Objections
Claim 1 is objected to because the phrase “An chip…” in line 1 should read ‘A chip…’  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 4 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Helmsderfer et al. (US 2013/0061984 A1).
Regarding claim 1: Helmsderfer discloses a chip chute system, comprising:
an elongated chute (131-133, 158, fig. 14), a portion (158) of the chute is positioned in spaced relation and at least partially around a stump grinding wheel (16, fig. 12c) and comprising a proximal portion (133, fig. 14) and a distal portion (131) defining a passageway positioned therethrough;
wherein the distal portion is movable with respect to the proximal portion via a hinge (132) (see fig. 14).
Regarding claim 2, which depends on claim 1: Helmsderfer discloses at least one of the proximal portion (133) and the distal portion (131) is angularly pivotable (via hinge 132) with respect to the other (see fig. 14, the distal portion pivots about the hinge to form an angle between the proximal and distal portions).
Regarding claim 4, which depends on claim 1: Helmsderfer discloses at least one of the proximal portion (133) and the distal portion (131) is rotatable (via hinge 132) with respect to the other (see fig. 14, the distal portion rotates about the hinge with respect to the proximal portion).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 5-8 are rejected under 35 U.S.C. § 103 as being unpatentable over Helmsderfer et al. (US 2013/0061984 A1), in view of Leonardi et al. (US 2009/0014567 A1).
Regarding claim 3, which depends on claim 1: Helmsderfer is silent regarding at least one of the proximal portion (133, fig. 14) and the distal portion (131) being at least partially slidable within the other, but discloses another embodiment (fig. 60) wherein the pertinent structure of the chute (1706) is the same as that in the embodiment of fig. 14. However, Helmsderfer further discloses that it may be desirable to extend the length of the chute (1706) or attach another chute or other device to the chute such that the distance between the discharge end of the chute and the chip receiving end at the back of truck (1300) is minimized (¶ 207, last nine lines).
And Leonardi teaches a chip chute system for a stump grinder (see fig. 6) wherein the chute (duct 18) is telescopic (¶ 15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the distal portion of Helmsderfer’s chute to have the hinged connection (via hinge 132, fig. 14) with an additional portion configured to slide within the proximal portion in a telescoping manner, as taught by Leonardi, thereby obtaining the benefit of selectively minimizing the distance between the discharge end of the chute and the chip receiving end of the back of the truck.
Regarding claim 5, which depends on claim 1: Helmsderfer is silent regarding a middle portion positioned between the proximal portion (133, fig. 14) and the distal portion (131), wherein the middle portion is moveable with respect to at least one of the proximal portion and the distal portion or at least one of the proximal portion and the distal portion is moveable with respect to the middle portion, but discloses another embodiment (fig. 60) wherein the structure of the chute (1706) is the same as that in the embodiment of fig. 14. However, Helmsderfer further discloses that it may be desirable to extend the length of the chute (1706) or attach another chute or other device to the chute such that the distance between the discharge end of chute and the chip receiving end at the back of truck (1300) is minimized (¶ 207, last nine lines).
And Leonardi teaches a chip chute system for a stump grinder (see fig. 6) wherein the chute (duct 18) is telescopic (¶ 15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the distal portion of Helmsderfer’s chute to have the hinged connection (via hinge 132, fig. 14) with a middle portion configured to slide within the proximal portion in a telescoping manner, as taught by Leonardi, thereby obtaining the benefit of selectively minimizing the distance between the discharge end of the chute and the chip receiving end of the back of the truck.
Regarding claim 6, which depends on claim 5: modified Helmsderfer teaches the distal portion (131, fig. 14) is pivotable with respect to the middle portion provided in claim 5 above.
Regarding claim 7, which depends on claim 5: modified Helmsderfer teaches the middle portion, provided in claim 5 above, is slidable within the proximal portion (133, fig. 14).
Regarding claim 8, which depends on claim 5: modified Helmsderfer teaches the distal portion (131, fig. 14) is rotatable with respect to the middle portion provided in claim 5 above.

Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
-  Peterson et al. (US 8,893,871 B1); at least the figures are pertinent to features of at least claims 1-2, 4-6 and 8
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303) 297-4445.  The examiner can normally be reached on Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED O BROWN/Examiner, Art Unit 3725   

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725